--------------------------------------------------------------------------------

 
EXHIBIT 10.17


 
Appendix A


GENENTECH, INC.
2004 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT AGREEMENT
 
Genentech, Inc. (the “Company”) hereby grants you (the “Participant”), a
nonqualified stock option (“Option”) under the Company’s 2004 Equity Incentive
Plan (the “Plan”) to purchase shares of common stock of the Company
(“Shares”).  The date of this Nonqualified Stock Option Grant Agreement (the
“Agreement”) is the date of grant as indicated on the Participant’s Stock Option
Data Sheet (the “Grant Date”).  Subject to the provisions of this Agreement and
of the Plan, the principal features of this option are as follows:
 


 
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION GRANT
 


 
1.           Vesting:  Subject to any changes in vesting upon the occurrence of
certain events, this Option is scheduled to become exercisable (vest) as to the
number of Shares, and on the dates shown, on the Participant’s Stock Option Data
Sheet.  Vesting will not occur unless the Participant remains continuously
employed by the Company and/or a Subsidiary through the applicable vesting date.


2.           Termination of Service: Regardless of the reason for Termination of
Service, if the vested Option is not exercised within the appropriate exercise
period, the Option will automatically terminate and the Shares covered by the
Option will revert to the Plan.  If applicable, the provisions of Section 3
shall determine the appropriate number of Shares and vesting schedule upon
Termination of Service.


(a)           General. If the Participant’s Termination of Service is for any
reason other than Retirement, Disability or death, the unvested portion of
Participant’s Option will terminate immediately and the Shares covered by such
portion will revert to the Plan.  The Participant may exercise any vested but
unexercised portion of the Option within three (3) months after the date of the
Termination of Service, or prior to the expiration date indicated on his or her
Stock Option Data Sheet (the “Expiration Date”), whichever occurs first.


(b)           Retirement.  If Participant’s Termination of Service is due to
Retirement after reaching age sixty (60) and completing at least ten (10) Years
of Service with the Company and/or a Subsidiary, the number of Shares that would
otherwise have vested had the Participant remained employed by the Company
and/or a Subsidiary during the twenty-four (24) months following his or her
Retirement date will accelerate and become exercisable until the Expiration
Date.  After applying this provision, any remaining unvested portion of the
Option will immediately terminate and the Shares covered by such portion will
revert to the Plan. In this section, "Year of Service" shall mean a continuous
year of employment with Genentech as an eligible employee from a Participant’s
initial date of employment until Termination of Service.


(c)           Disability.  If Participant’s Termination of Service is due to
Disability, the Participant may exercise any vested but unexercised portion of
his or her Option within twelve (12) months after the date of the Termination of
Service, or prior to the Expiration Date, whichever occurs first.  After
applying this provision, any unvested portion of the Option will terminate and
the Shares covered by such portion will revert to the Plan.

 
 

--------------------------------------------------------------------------------

 



(d) Death.  Unless otherwise provided for by the Committee in the Agreement, if
Participant’s Termination of Service is due to his or her death, one hundred
percent (100%) of the Shares subject to the Option shall vest on the date of the
Participant’s death, and the option shall be exercisable for up to three (3)
years after the date of death, or prior to the Expiration Date, whichever occurs
first. The Option may be exercised by the beneficiary designated by the
Participant (as provided in Section 9.6 of the Plan), the executor or
administrator of the Participant’s estate or, if none, by the person(s) entitled
to exercise the Option under the Participant’s will or the laws of descent or
distribution.


3. Other Events:


(a)           Leave of Absence. Each of Participant’s scheduled vesting dates
will be delayed one (1) month each time a Participant takes a personal leave of
absence (“LOA”) for ten (10) or more successive business days in a given
calendar month.


(b)           Part-time Status.


(i)           As of the end of an initial six-month period following a change to
part-time employment status of at least twenty (20) hours per week with the
Company or a Subsidiary prior to full vesting, the Participant’s vesting
schedule will apply to a reduced number of shares, adjusted in proportion to the
percentage of hours worked per week on that date in accordance with the
following formula (rounded to the nearest whole Share).


 
Number of unvested Shares
remaining
X
Participant’s part-time percentage of employment
=
New number of
Shares set to vest



After this initial six-month period, further changes in part-time status of at
least twenty (20) hours per week or to full-time status will be adjusted in
accordance with the above formula as of the effective date of the change. If a
Participant’s part-time status will apply for six (6) months or less, his or her
vesting will not apply to a reduced number of shares.


(ii)           As of the effective date of a change to part-time employment
status of less than twenty (20) hours per week with the Company or a Subsidiary
prior to full vesting, the Participant’s total number of unvested shares will be
decreased in accordance with the following formula (rounded to the nearest whole
Share):


Number of unvested Shares as
of the change in employment status
X
Participant’s part-time percentage of employment
=
New number of Shares
 that will vest



If a Participant’s part-time status will apply for six (6) months or less, his
or her Shares will not decrease.


If applicable law prohibits the modification under the preceding formulas, the
Participant agrees that the Committee or its duly authorized delegate may extend
the vesting period with respect to the Option or reduce the Shares awarded by
this Agreement on a pro rata basis, as reasonably determined by the Committee or
its duly authorized delegate and to the extent permitted under applicable law;
provided that any such modification shall not affect a greater number of Shares
than the number of Shares that would have been modified pursuant to the
preceding formula.

 
 

--------------------------------------------------------------------------------

 



A change to part-time status will not affect Shares that have already
vested.  The vesting period will end in accordance with the original vesting
schedule, and Shares that have not vested pursuant to the formula in Section
(3)(b)(i) of this Agreement will be forfeited upon the final scheduled vesting
date. However, Shares that have been lost in accordance with the formula in
Section (3)(b)(ii) of this Agreement will be immediately forfeited by the
Participant. Once forfeited, Shares will revert to the Plan.


(c)           Consultancy Arrangements. A change in status from Employee to
Consultant, as such terms are defined in the Plan, will not affect the vesting
schedule or cause the option to expire, so long as Participant continues to
perform services and job duties for the Company or a Subsidiary.


4. Persons Eligible to Exercise Option. Except as determined by the Committee in
its discretion, this Option shall be exercisable during the Participant’s
lifetime only by the Participant unless (i) Participant is permanently disabled
(as defined in Section 22(e) of the Code), in which case it may be exercised by
Participant’s spouse or other individual to whom he or she has validly granted a
durable power of attorney, or (ii) Participant has transferred the Option to a
trust for his or her benefit, in which case it may be exercised only by the
trustee of such trust.


5. Option is Not Transferable.  Except to the extent provided in the Plan, the
unvested Shares subject to this grant and the rights and privileges conferred
hereby shall not be sold, transferred, pledged, assigned or otherwise alienated
or hypothecated in any way (whether by operation of law or otherwise except
pursuant to a qualified domestic relations order, as determined by the Company)
other than by will or by the laws of descent and distribution.


6. Conditions to Exercise.  This Option may be exercised by the person then
entitled to do so as to any whole Shares which may then be purchased by (a)
giving notice in such form or manner as the Company may designate, (b) providing
full payment of the exercise price as indicated on the Participant’s Stock
Option Data Sheet (the “Exercise Price”) and the amount of any income tax the
Company determines is required to be withheld by reason of the exercise of this
Option or as is otherwise required under Section 10 below, and (c) giving
satisfactory assurances in the form or manner requested by the Company that the
Shares to be purchased upon the exercise of this Option are being purchased for
investment and not with a view to the distribution thereof.


7. Payment Methods. Except as otherwise required as a matter of law, the
Exercise Price may be paid in one (or a combination of two or more) of the
following forms:


(a)           Cash or its equivalent.  The Company reserves the right to limit
the availability of certain other methods of exercise as it deems necessary;


(b)           By tendering previously acquired Shares that have an aggregate
Fair Market Value, as such term is defined in the Plan, at the time of exercise
equal to the total Exercise Price;


(c)           Consideration under a cashless method of exercise;


(d)           By any other means that the Committee, in its sole discretion,
determines to both provide legal consideration for the Shares and to be
consistent with the terms of the Plan.

 
 

--------------------------------------------------------------------------------

 



8.           Timing Considerations.  Notwithstanding any contrary provision of
this Agreement, if the Expiration Date of this Option falls on a Saturday,
Sunday or holiday, the Participant may exercise any vested but unexercised
portion of this Option at any time prior to the close of business on the first
business day following that Saturday, Sunday or holiday.  In addition, if the
Option is to be exercised through a stock broker-assisted transaction, it must
be exercised while the applicable stock market is open for trading and before
the Option otherwise expires.  If the Participant receives a hardship withdrawal
from his or her account (if any) under the Company’s Tax Reduction Investment
Plan (the “401(k) Plan”) for U.S. employees, this Option may not be exercised
during the six (6) month period following the hardship withdrawal (unless the
Company determines that exercise would not jeopardize the tax-qualification of
the 401(k) Plan).


9.           Trusts.  The Option may be transferred by the Participant to a
trust for his or her benefit or by will or the laws of descent or distribution,
all in accordance with such procedures as the Company in its discretion may
designate from time to time. In the event the Participant decides to transfer
the Option to a trust for his or her benefit, the Participant must obtain the
consent of the Company to such transfer and the trustee shall be required to
make certain representations in writing to the Company regarding the exercise of
the Option and the trading of the Shares obtained upon the exercise of the
Option.


10.           Tax Withholding.  The Company shall assess its requirements
regarding tax, social insurance and any other payroll tax withholding and
reporting in connection with this Option, including the grant, vesting or
exercise of this Option or sale of Shares acquired pursuant to the exercise of
this Option (“tax-related items”).  These requirements may change from time to
time as laws or interpretations change.  Regardless of the Company’s actions in
this regard, the Participant hereby acknowledges and agrees that the ultimate
liability for any and all tax-related items is and remains his or her
responsibility and liability and that the Company (a) makes no representations
or undertaking regarding treatment of any tax-related items in connection with
any aspect of this Option grant, including the grant, vesting or exercise of
this Option and the subsequent sale of Shares acquired pursuant to the exercise
of this Option; and (b) does not commit to structure the terms of the grant or
any aspect of this Option to reduce or eliminate the Participant’s liability
regarding tax-related items.  In the event the Company determines that it and/or
a Subsidiary must withhold any tax-related items as a result of the
Participant’s participation in the Plan, the Participant agrees as a condition
of the grant of this Option to make arrangements satisfactory to the Company to
enable it to satisfy all withholding requirements.  The Participant authorizes
the Company and/or a Subsidiary to withhold all applicable withholding taxes
from the Participant’s wages.  Furthermore, the Participant agrees to pay any
amount of taxes to the Company and/or a Subsidiary as one or both may be
required to withhold as a result of the Participant’s participation in the Plan
and that cannot be satisfied by deduction from the Participant’s wages or other
cash compensation paid to the Participant. The Participant acknowledges that he
or she may not exercise this Option unless the tax withholding obligations of
the Company and/or any Subsidiary are satisfied.


11.           Section 409A. Under Section 409A of the Code, an Option that vests
after December 31, 2004, that was granted with a per share exercise price that
is determined by the Internal Revenue Service (the “IRS”) to be less than the
fair market value of a share of common stock on the date of grant (a
“Discount Option”) may be considered “deferred compensation.”  A Discount Option
may result in (i) income recognition by the Participant prior to the exercise of
the Option, (ii) an additional twenty percent (20%) tax, and (iii) potential
penalty and interest charges.  The Participant acknowledges that

 
 

--------------------------------------------------------------------------------

 

the Company cannot and has not guaranteed that the IRS will agree that the per
share exercise price of this Option equals or exceeds the Fair Market Value of a
Share on the date of grant in a later examination.  The Participant agrees that
if the IRS determines that this Option was granted with a per share exercise
price that was less than the Fair Market Value of a Share on the date of grant,
the Participant will be solely responsible for his or her costs related to such
a determination.


12.           Suspension of Exercisability.  This Option, in the sole discretion
of the Company, may not be exercised, in whole or in part, and the Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to fulfillment of all the following conditions: (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
Shares, the filing of quarterly reports and the completion of any restatement of
financial statements required under any state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of exercise of the Option as the Committee may establish from time to time
for reasons of administrative convenience.  Any suspension of exercise or delay
in the issuance of Shares as a result of one or more of the following conditions
shall not extend the Expiration Date of this Option, and the Company shall have
no further obligation or liability with respect to this Option as of and
following the Expiration Date.


 
13.           Address for Notices.  Address any notice given to the Company
under this Agreement to:  Corporate Securities Administration, MS 49, Legal
Department, Genentech, Inc., 1 DNA Way, South San Francisco, CA 94080, or at
such other address as the Company may subsequently designate in writing.


14.           No Rights of Stockholder.  Neither the Participant nor any
beneficiary shall be or have any of the rights or privileges of a stockholder of
the Company with respect to any of the Shares issuable pursuant to the exercise
of this Option, unless and until certificates representing such Shares have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant (or beneficiary).  Nothing in the
Plan or this Option shall create an obligation on the part of the Company to
repurchase any Shares purchased hereunder.


15.           No Effect on Employment.  Subject to any employment contract with
the Participant, Participant’s terms of employment shall be determined from time
to time by the Company and/or the Subsidiary employing the Participant, which
entity hereby expressly reserves the right to terminate or change the terms of
the employment of the Participant at any time for any reason whatsoever, with or
without good cause.  Neither the transaction(s) contemplated hereunder nor the
vesting schedule indicated on the Participant’s Stock Option Data Sheet
constitutes an express or implied promise of continued employment for any period
of time.  A leave of absence or an interruption in service (including an
interruption during military service) authorized or acknowledged by the Company
or the Subsidiary employing the Participant, including the transfer of a
Participant between the Company and any of its Subsidiaries (or between
Subsidiaries) shall not be deemed a Termination of Service for the purposes of
this Agreement.

 
 

--------------------------------------------------------------------------------

 



 
16.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.  Terms used and not defined in this
Agreement shall have the meaning set forth in the Plan.  This Option is not an
incentive stock option as defined in Section 422 of the Internal Revenue Code.
The Company may, in its discretion, issue newly issued Shares or treasury shares
pursuant to this Option.


17.           Binding Agreement.  Subject to the limitation on the
transferability of this Option contained herein, this Agreement shall be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.


18.           Committee Authority.  The Committee shall have the power to
interpret the Plan and this Agreement, and to adopt rules consistent with the
Plan for the administration, interpretation and application of the Plan and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Participant, the Company and all other interested persons.  The
Committee shall not be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.


19.           Captions.  Captions provided herein are for convenience only, and
shall not serve as a basis for interpretation or construction of this Agreement.


20.           Agreement Severable.  In the event that any provision in this
Agreement shall be held illegal or invalid for any reason, such provision shall
be severable from, and such illegality or invalidity shall not be construed to
have any effect on, the remaining provisions of this Agreement.


21.           Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  The Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the Company.


22.           Amendment, Suspension or Termination of the Plan.  By accepting
this award, the Participant expressly warrants that he or she has received an
Option under the Plan, and has received, read and understood a description of
the Plan.  The Participant understands that the Plan is discretionary in nature
and may be amended, suspended or terminated by the Company at any time.


23.           Labor Law.  By accepting this Option, the Participant acknowledges
that:  (a) the grant of this Option is a one-time benefit which does not create
any contractual or other right to receive future grants of Options, or benefits
in lieu of Options; (b) all determinations with respect to any future grants,
including, but not limited to, the times when the Options shall be granted, the
number of Shares subject to each Option, the Exercise Price, and the time or
times when each Option shall be exercisable, will be at the sole discretion of
the Company; (c) the Participant’s participation in the Plan is voluntary; (d)
the value of this Option is an extraordinary item of compensation which is
outside the scope of the Participant’s employment contract, if any; (e) this
Option is not part of the Participant’s normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar

 
 

--------------------------------------------------------------------------------

 

payments; (f) the vesting of this Option ceases upon termination of employment
for any reason except as may otherwise be explicitly provided in the Plan or
this Agreement; (g) the future value of the underlying Shares is unknown and
cannot be predicted with certainty; (h) if the underlying Shares do not increase
in value, this Option will have no value; (i) this Option has been granted to
the Participant in accordance with the Participant’s status as an Employee or
Consultant of the Company or its Subsidiaries; (j) any claims resulting from
this Option shall be enforceable, if at all, against the Company;  (k) there
shall be no additional obligations for any Subsidiary employing the Participant
as a result of this Option and (l) no claim or entitlement to compensation or
damages arises if the Option does not increase in value and the Participant
irrevocably releases the Company and its Subsidiaries from any such claim that
does arise.


24.           Disclosure of Participant Information.  By accepting this Option,
the Participant consents to the collection, receipt, use, retention and transfer
of personal data as described in this Section 24. The Participant understands
that the Company and its Subsidiaries hold certain personal information about
him or her, including his or her name, home address and telephone number, date
of birth, social security or identity number, salary, nationality, job title,
data for tax withholding purposes, any Shares or directorships held in the
Company, details of all Options or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor, for
the purpose of managing and administering the Plan (“Data”). The Participant
further understands that the Company and/or its Subsidiaries will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of his or her participation in the Plan, and that
the Company and/or any of its Subsidiaries may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. The Participant understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. or
Asia. The Participant expressly authorizes the Company to collect, receive, use,
retain and transfer the Data in electronic or other form, for the purposes of
implementing, administering and managing his or her participation in the Plan
and/or the subsequent holding of Shares on his or her behalf, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any Shares acquired upon exercise of this Option.   The
Participant understands that he or she may, at any time, without cost, view the
Data, require any necessary amendments to the Data or withdraw his or her
consent herein in writing by contacting the human resources department and/or
the stock option administrator for his or her employer.  The Participant
understands, however, that refusing or withdrawing his or her consent may affect
his or her ability to accept an Option under the Plan.


25.           Notice of Governing Law.  This option shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws.

 
 

--------------------------------------------------------------------------------

 



 
GENENTECH, INC.
 
2004 EQUITY INCENTIVE PLAN
 
STOCK OPTION DATA SHEET


 
 Optionee:
 [NAME]
 Date of Grant:
 [GRANT DATE]
 Grant Number:
[GNT NUMBER] 
 Shares subject to option:
[SHR NUMBER] 
 Exercise price per share:
[PRICE] 
 Scheduled date of vesting of first installment ("Initial Vesting Date"):
[VEST DATE] 
 Number of shares scheduled to vest on Initial Vesting Date:
[SHR ON IVD] 
 Number of shares scheduled to vest per month after the Initial Vesting Date:
[SHR PER MO] 
 Expiration Date of the Option:
[EXP DATE] 

 
On the date specified above, Genentech, Inc. (the “Company”) approved the grant
to you of the option described above to purchase shares of Company Common Stock
(the "Shares") under the Genentech, Inc. 2004 Equity Incentive Plan (the
"Plan").
 
 
In addition to this Stock Option Data Sheet, you will need to carefully read
your nonqualified stock option grant agreement (the “Agreement”), the Plan, and
the Plan prospectus (the “Prospectus”) to understand the terms and conditions of
your grant.  These and other documents relating to the Plan or the underlying
shares can be found by clicking on the following links:
 
 
1. Agreement
 
 
2. Prospectus
 
 
3. Plan
 
 
4. Annual Report
 
 
5. Notice of Exercise
 
 
6. Instructions to Notice of Exercise
 
 
This option is a valuable security and should be safeguarded accordingly. After
you have reviewed these documents and understand your rights and obligations,
please submit the Acknowledgment below by clicking on the "I accept" button.
This Acknowledgment does not commit or obligate you to purchase any shares from
this option.
 
 
It is your responsibility to exercise this option before it terminates.
 
 
Once you are able to begin exercising your option, you may be required to
complete a Notice of Exercise and submit it to Corporate Securities
Administration (MS #49), along with a form of payment permitted under the option
for the full purchase price of the shares being purchased and any applicable
taxes.
 
If you have any questions, please feel free to contact Corporate Securities
Administration.
 
 

--------------------------------------------------------------------------------

 
ACKNOWLEDGMENT
 
By accepting this option, I, [EMPLOYEE NAME]:
 
 
(a) agree that I have read the Agreement, the Stock Option Data Sheet, and the
Prospectus, and that I have been able to access and view the Plan, and
understand the rights and obligations with respect to this option as set forth
in the Agreement and the Plan, including, for example, the rules on vesting and
early termination;
 
 
(b) agree to all the terms and conditions contained in the Agreement, the Stock
Option Data Sheet and the Plan; and
 
 
(c) agree that as of the date hereof, the Agreement, the Stock Option Data Sheet
and the Plan set forth the entire understanding between the Company and me
regarding the acquisition of the shares and supersede all prior oral and written
agreements with respect thereto.
 
 
Please click the button below to indicate your acceptance of this option.
 


I accept







FOR SECURITY REASONS, PLEASE CLOSE DOWN YOUR BROWSER AFTER VIEWING ANY OF THIS
MATERIAL



 
 

--------------------------------------------------------------------------------

 
